OPINION — AG — ** CORPORATIONS — PENALTIES — DISTRICT ATTORNEY, COUNTY ATTORNEY ** YOU AS COUNTY ATTORNEY, AFTER COMPILING WITH THE REQUIRED PROCEDURES SET FORTH IN 18 Ohio St. 1.24 [18-1.24] (COLLECT PENALTIES INCURRED BY CORPORATION BY REASON OF ITS UNLAWFUL HOLDING OF REAL ESTATE IN COUNTY) ARE AUTHORIZED TO " INSTITUTE AN ACTION IN THE NAME OF THE STATE " IN THE DISTRICT COURT OF YOUR COUNTY TO COLLECT PENALTIES INCURRED BY A CORPORATION BY REASON OF ITS UNLAWFUL HOLDING OF REAL ESTATE IN YOUR COUNTY. (LEGAL ACTION, COURT ACTION, CORPORATIONS, ENFORCE (BUSINESS CORPORATION ACT, DRAFTMAN'S NOTE)) CITE: 18 Ohio St. 1.20 [18-1.20], 18 Ohio St. 1.24 [18-1.24], 18 Ohio St. 81 [18-81], 18 Ohio St. 86 [18-86], ARTICLE XXII, SECTION 2, ARTICLE V, SECTION 53 (FRED HANSEN)